EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Employment Agreement” or “Agreement”) dated as
of January 1, 2008 (the “Effective Date”) by and between Destination Software,
Inc., a corporation having an office and principal place of business at 137
Hurffville Crosskeys Rd., Sewell, NJ 08080 (hereinafter referred to as the
"Company") and David Rosenbaum, an individual residing in Cincinnati, Ohio
(hereinafter referred to as the "Employee").


WITNESSETH :


WHEREAS, the Employee is currently an independent contractor of Company; and


WHEREAS, Green Screen Interactive Software LLC (“GSIS”) has acquired all of the
stock of Company; and


WHEREAS, Company and Employee desire Employee to be employed by Company under
the terms of this Employment Agreement;


WHEREAS, the Company wishes to protect its business, good will and confidential
and proprietary information.


NOW, THEREFORE, in consideration of the premises herein, and the mutual promises
and undertakings herein contained and set forth, and for other good and valuable
consideration, made over by each party to the other, the receipt and sufficiency
of which are hereby acknowledged, it is covenanted and agreed as follows:


1.      Employment.  The Company hereby agrees to employ the Employee, and the
Employee hereby agrees to employment with the Company, upon and subject to the
terms and conditions of this Agreement.


2.      Term.  The term of this Agreement shall begin on the date hereof (the
“Commencement Date”) and shall continue for a period of four (4) years, unless
sooner terminated in the manner provided for herein (the “Term”).  In addition
the parties agree to discuss the renewal of this Agreement starting at least six
(6) months prior to the end of the Term.  As used herein, the term “Contract
Year” shall mean each of the four 12 month periods during the Term beginning on
the Effective Date or the anniversary of the Effective Date.


3.     Compensation.


A.           Base Salary.  For all services to be rendered by the Employee to
the Company under this Agreement, or otherwise, the Company shall pay to the
Employee a base salary (“Base Salary”) at the rate of Three Hundred Seventy Five
Thousand Dollars ($375,000) for each of the first two Contract Years and Four
Hundred Thousand Dollars ($400,000) for each remaining Contract Year, which sum
shall be paid on such basis as the Company shall reasonably determine, but not
less frequently than monthly.  It is understood that the Company may, in its
sole discretion, increase said base salary without affecting any of the other
terms of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
B.           Bonuses.  (i)  Employee shall annually receive a bonus of $375,000
for each of the first two Contract Years and $400,000 for each of the final two
Contract Years, payable in equal semi-annual installments within 30 days of the
end of the relevant six month period (the “Minimum Bonus”). (ii)  In addition,
Employee shall be eligible to receive an additional bonus based on reasonable
semi-annual North American sales and/or profits targets for Company and GSIS,
and other milestones, including, without limitation, establishing a fully
functional national sales force and establishing direct relationships with
specific major retailers, the specifics of which are to be set on a semi-annual
basis by the Company and GSIS (the “Additional Bonus”).  Any Additional Bonus
amounts shall be payable semi-annually, within 60 days of the end of the
relevant six month period.  The Additional Bonus will be $750,000 per Contract
Year ($375,000 semi-annually) if the goals are met, but not exceeded.


C.           Equity.  Employee shall be eligible to participate in any incentive
equity option plan GSIS may have, subject to the discretion of GSIS or its
compensation committee, taking into account Employee’s senior management role in
the Company, among other things.


4.  Social Security and Withholding.  All compensation provided for in this
Agreement shall be subject to the Company deducting therefrom such Social
Security, withholding and any other payments as may be required by law.


5.  Duties.


A.           During the Term, the Employee will hold the initial office of
Senior Vice President of Sales of the Company and such other office(s) of the
Company and/or its affiliates to which he may be elected or appointed, and
Employee shall perform all duties incidental thereto as may be prescribed by the
Company from time to time. The Employee shall report to the President of the
Company, currently Susan Kain.  The precise services and responsibilities of the
Employee may be extended or curtailed, from time to time, at the direction of
the Company, in its sole discretion.  In the event that the Employee is now or
shall in the future be elected or appointed as an officer of the Company or of
any affiliate of the Company during the Term, the Employee will serve in such
capacity or capacities without further compensation; however, nothing herein
shall be construed as requiring the Company, or anyone else, to cause the
election or appointment of the Employee as such officer.
 
B.           The Employee warrants and represents (and breach hereof shall be
cause for termination by the Company of this Agreement for Cause) that (i) he is
not under any contractual or other obligations of any sort which will (a)
prevent him from performing fully all of his obligations hereunder, and/or (b)
vest in any other person, firm or corporation any right to recover damages as a
result of the Employee's performance hereunder, and/or (c) permit any other
person or entity to enjoin or otherwise prevent full compliance by him
hereunder; and (ii) he is not party to, either directly or indirectly, to any
agreement with COKem International, Ltd. (“COKem”) and or Jack of All Games,
Inc. (“Jack”) except for confideantaility and nondisclosure provisions under the
prior agreement with Jack. Employee hereby indemnifies and holds harmless
Company, GSIS, their subsidiaries, affiliates, successors, licensees and
assigns, from and against any (i) claim, liability, cost or expense including
reasonable attorneys' fees and costs, arising out of the breach or alleged
breach, of Employee’s representations, warranties, covenants or agreements
contained in this Agreement; and/or (ii) claim, liability, cost or expense
including reasonable attorneys' fees and costs, arising out of any claim made by
COKeM and/or Jack, their parent companies, subsidiaries, affiliates, successors,
licensees and assigns, relating to any agreement(s) between such companies and
Employee.
 
 
 

--------------------------------------------------------------------------------

 


C.           Company agrees that Employee may perform his duties and reside
either in Cincinnati, Ohio and/or Naples, Florida.  Employee agrees to travel as
is necessary to perform his duties.


6.  Extent of Services.  The Employee shall devote his entire, full time,
attention, energies and best efforts to the business of the Company, and shall
not during the Term be engaged in any other business activity whether or not
such business activity is pursued for gain, profit, or other pecuniary
advantage; but this shall not be construed as preventing the Employee from
investing his assets in such form or manner as will not require any services on
the part of the Employee in the operation of the affairs of the companies in
which such investments are made.  The Employee agrees to perform faithfully and
to the best of his ability all assignments given him by the Company.


7.   Benefits.  During the Term:


A.           Vacation. The Employee shall be entitled to a vacation of twenty
(20) working days during each Contract Year, or pro rata for a portion of a
Contract Year.   The time or times of said vacation shall be determined by the
mutual agreement of the Company and the Employee.


B.           Benefits.  The Employee and his dependents, if applicable, shall be
eligible to participate in any plan of the Company relating to group life
insurance, medical coverage, dental coverage, disability insurance, education
and/or other retirement or employee benefit plans or programs that the Company
has adopted or may adopt for the benefit of its executive employees
(“Plans”).  The Employee acknowledges and agrees that the Company shall have the
absolute right, at any time and from time to time, to modify, amend, replace
and/or discontinue any of the Plans and  Employee’s coverage (and that of his
eligable family members)  shall be consistent with the Company’s policy for
payment of insurance premiums for its other executives.  Nowithstanding anything
to the contrary contained above, Company shall pay 100% of premiumns for all
Company-provided insurance for Employee and his eligible dependents.


C.           Expenses.  The Employee is authorized to incur reasonable and
necessary expenses for promoting the business of the Company, including expenses
for entertainment, travel and similar items; provided, however, that any single
such expense in excess of $500 must be approved in advance by the Company, with
the exception of air travel which Company agrees may be business class.  The
Company will pay for and/or reimburse the Employee for all such expenses upon
the presentation by the Employee, within thirty (30) days of the date incurred,
of an itemized account of such expenditures and invoices and/or such other
verification of such expenses as may be requested by the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
8.   Title to Business.  The Employee shall keep and maintain accurate, detailed
and legible records of all work performed by the Employee on behalf of the
Company, including, but not limited to, specific proposals to clients and
customers, proposals and presentations, the Employee's work product and other
ideas created and implemented during the Term.  All right, title, and interest
in and to all of the above, together with any and all books, records, accounts,
good will, all related business and all other business conducted by the Company,
or the Employee on the Company's behalf, whether produced by the Employee or
not, and any renewals thereof, shall remain in the Company before and after the
termination of this Agreement for any reason.


9.   Ventures.  If, during the Term of this Agreement, the Employee is engaged
in or associated with the planning or implementing of any project, program or
venture involving the Company or its affiliates and a third party or parties,
all rights in such project, program or venture shall belong to the Company.  The
Employee shall not be entitled to any interest in such project, program or
venture or to any commission, finder's fee or other compensation in connection
therewith other than the salary to be paid to the Employee as provided in this
Agreement.  This provision shall not apply to any equity ownership of Employee
in Company, GSIS or their subsidiaries.


10.  Life Insurance.  The Company may, in its discretion, at any time after the
execution of this Agreement, apply for and procure as owner, and for its own
benefit, insurance on the life of the Employee, in such amounts and in such form
or forms as the Company may choose.  The Employee shall have no interest
whatsoever in any such policy or policies, but shall, at the request of the
Company, submit to such medical examinations, supply such information, and
execute such documents as may be reasonably required by the insurance Company or
companies to whom the Company has applied for such insurance.


11.  Confidentiality of Information.


A.           The Employee acknowledges and recognizes that in the course of his
employment hereunder he will become acquainted with confidential and/or
proprietary information of the Company, (all of such confidential and/or
proprietary information being collectively referred to as "Confidential
Information"). “Confidential Information” includes, but is not limited to, any
trade secrets, confidential or secret designs, processes, formulae, plans,
devices or material (whether or not patented or patentable) directly or
indirectly useful in any aspect of the business of the Company or its
affiliates, any customer or supplier lists of the Company, any confidential or
secret development or research work of the Company, or any other confidential
information or secret aspects of the business of the Company, whether developed
by the Employee or by others, as well as all such information of affiliates of
Company, including GSIS and other subsidiaries and affiliates of GSIS.  In
recognition of the foregoing, the Employee agrees that he will keep secret and
confidential any and all Confidential Information and that he will not, directly
or indirectly, without the prior written consent of the Company, either during
the Term or at any time thereafter, except as may be required in the course of
his employment hereunder:
 
 
 

--------------------------------------------------------------------------------

 
 
(i)  Communicate, divulge or otherwise disclose any such Confidential
Information to any person or entity; and/or


(ii)  Use or attempt to use any such Confidential Information for any purpose or
in any manner, including, without limiting the foregoing, for the purpose of
inducing or attempting to induce any account, client and/or customer of the
Company to become an account, client and/or customer of the Employee or of any
person or entity with which the Employee is affiliated in any capacity; and/or
for any purpose which may injure or cause loss or may be calculated to injure or
cause loss, whether directly or indirectly, to the Company.


B.           All records, files, manuals, lists of customers, blanks, forms,
materials, supplies, computer programs and other materials furnished to the
Employee by the Company, used by him on its behalf, or generated or obtained by
him during the course of his employment, shall be and remain the property of the
Company.  The Employee shall be deemed the bailee thereof for the use and
benefit of the Company and shall safely keep and preserve such property, except
as consumed in the normal business operations of the Company.  The Employee
acknowledges that this property is confidential and/or proprietary and is not
readily accessible to the Company's competitors. Upon the termination of the
Employee’s employment for any reason whatsoever, all documents, records,
notebooks, equipment, employee lists, price lists, specifications, programs,
customer and prospective customer lists and other materials which refer or
relate to any aspect of the business of the Company which are in the possession
of the Employee including all copies thereof, shall be promptly returned to the
Company.


C.           The products and proceeds of Employee’s services hereunder that
Employee may acquire, obtain, develop or create during the term of this
Agreement, or that are otherwise made at the direction of the Company or with
the use of the Company’s or its affiliates’ facilities or materials, including,
but not limited to, all materials, ideas, concepts, formats, suggestions,
developments, packages, programs, inventions, products, programs, procedures,
formats, intellectual properties, and other materials of any kind created or
developed or worked on by the Employee during his employment by the Company
(collectively, “Works”), shall be considered a “work made for hire,” as that
term is defined under the United States Copyright Act, and Employee shall be
considered an employee for hire of the Company, and all rights in and to the
Works, including the copyright or patent thereto, shall be the sole and
exclusive property of the Company, as the sole author and owner thereof, and the
copyright thereto may be registered by the Company in its own name, and the
Employee will not have any right, title or interest of any nature or kind
therein except to the extent that the Employee is required to use such Works in
connection with his employment by the Company.  Without limiting the foregoing,
it will be presumed that any copyright, patent, trademark or other right and any
idea, invention, product, program, procedure, format or material created,
developed or worked on by the Employee at any time during the Term of his
employment will be a result or proceed of the Employee’s services under this
Agreement.  Furthermore, the Employee’s right to any compensation or other
amounts under this Agreement will not constitute a lien on any results or
proceeds of the Employee’s services under this Agreement. In the event that any
part of the Works shall be determined not to be a work made for hire or shall be
determined not to be owned by the Company, Employee hereby irrevocably assigns
and transfers and agrees to assign and transfer to the Company, its successors
and assigns, the following: (a) the entire right, title and interest in and to
the copyrights, trademarks and other rights in any such Work and any rights in
and to any works based upon, derived from, or incorporating any such Work
(“Derivative Work”); (b) the exclusive right to obtain, register and renew the
copyrights or copyright protection in any such Work or Derivative Work; (c) all
income, royalties, damages, claims and payments now or hereafter due or payable
with respect to any such Work and Derivative Work; and (d) all causes of action
in law or equity, past and future, for infringements or violation of any of the
rights in any such Work or Derivative Work, and any recoveries resulting
therefrom. Employee also hereby waives in writing any moral or other rights that
he has under state or federal laws, or under the laws of any foreign
jurisdiction, which would give him any rights to constrain or prevent the use of
any Work or Derivative Work, or which would entitle him to receive additional
compensation from the Company. Employee shall execute all documents, including
without limitation copyright assignments and applications and waivers of moral
rights, and perform all acts that the Company may request, in order to assist
the Company in perfecting its rights in and to any Work and Derivative Work
anywhere in the world. Employee hereby appoints the officers of the Company as
Employee’s attorney-in-fact to execute documents on behalf of Employee for this
limited purpose.
 
 
 

--------------------------------------------------------------------------------

 
 
             D.              For the purposes of this Paragraph 11,
subparagraphs A and B, “Company” shall be deemed to include GSIS and its
subsidiaries and affiliates.


12.   Covenant Not to Compete.


A.           In order to induce the Company to enter into this Agreement, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by the Employee, the Employee agrees as follows:


(i)  The Employee hereby agrees that he shall not, during the period of his
employment and for the period that he is receiving any payments from the Company
as severance under Paragraph 13 B, directly or indirectly, within the United
States or territory outside the United States in which the Company is engaged in
business during the period of the Employee’s employment or on the date of
termination of the Employee’s employment, engage, have an interest in or render
any services to any business (whether as owner, manager, operator, licensor,
licensee, lender, partner, stockholder (of more than 5% of the outstanding stock
of any business which is publicly traded, or of options to purchase more than 5%
of the outstanding stock of any such business which is publicly traded), joint
venturer, employee, consultant or otherwise) competitive with the Company’s
business activities.


(ii)  The Employee hereby agrees that he shall not, during the period of his
employment and for the longer of a period of one (1) year following such
employment or the period that he is receiving any payments from the Company
pursuant to Paragraph 13 B of this Agreement, directly or indirectly solicit any
of the Company’s customers, or persons listed on the personnel lists of the
Company, nor shall the Employee attempt to cause any person, firm or corporation
which is a customer or client of or has a contractual relationship with the
Company at the time of the termination of his employment to terminate such
relationship with the Company, and this provision shall apply regardless of
whether such customer, client or contracting party has a valid contractual
arrangement with the Company.  Except as required by law or legal process, at no
time during the Term, or thereafter shall the Employee, engage in any conduct,
directly or indirectly, that disparages the commercial, business or financial
reputation of the Company.  Except as required by law or legal process, at no
time during the Term, or thereafter shall the Employer or any executive officer
of the Company, engage in any conduct, directly or indirectly, that disparages
the professional, business, financial or personal reputation of the
Employee.  The above language with respect to solicitation of personnel shall
not apply to Employee’s current assistant, Traci Hutmeier, and to Employee’s
son, Don Rosenbaum.
 
 
 

--------------------------------------------------------------------------------

 
 
(iii)  For purposes of clarification, but not of limitation, the Employee hereby
acknowledges and agrees that the provision of subparagraph (ii) above prohibit
him, during the period referred to therein, from directly or indirectly, hiring,
offering to hire, enticing, soliciting or in any other manner persuading or
attempting to persuade any officer, employee, agent, lessor, lessee, licensor,
licensee or customer who has been previously contacted by either a
representative of the Company, including the Employee, (but only those suppliers
existing during the time of the Employee’s employment by the Company, or at the
termination of his employment), to discontinue or alter his, her or its
relationship with the Company.  Furthermore, for purposes of clarification, but
not of limitation, the Employee hereby acknowledges and agrees that the
provision of subparagraph (ii) above prohibit him from engaging, hiring,
retaining, or otherwise employing any person who was an officer or employee of
the Company at the time of the termination of Employee’s employment, or cause
such person to otherwise become associated with the Employee or with any other
person, corporation, partnership or other entity with which the Employee may
thereafter become associated.  This provision shall not apply to the
solicitation and/or hiring of Employee’s son, Don Rosenbaum or any dedicated
personal assistant of Employee.


B.           The Employee represents that he has, prior to the execution of this
Agreement, reviewed this Agreement thoroughly with his legal counsel.


C.           Employee acknowledges that the restrictions contained in Paragraphs
11 and 12 hereof are reasonable and necessary to protect the legitimate business
interests of the Company and that the Company would not have entered into this
Agreement in the absence of such restrictions.  By reason of the foregoing,
Employee agrees that if he violates any of the provisions of Paragraphs 11
and/or 12 hereof, the Company would sustain irreparable harm and, therefore, the
Employee hereby irrevocably and unconditionally (i) agrees that in addition to
any other remedies which the Company may have under this Agreement or otherwise
at law or in equity, all of which remedies shall be cumulative, the Company
shall be entitled to apply to any court of competent jurisdiction for
preliminary and permanent injunctive relief and other equitable relief, (ii)
agrees that such relief and any other claim by the Company pursuant hereto may
be brought in any court of general jurisdiction in New York, (iii) consents to
the exclusive jurisdiction of any such court in any such suit, action or
proceeding, and (iv) waives any objection which the Employee may have to the
laying of venue of any such suit, action or proceeding in any such court.  The
Employee also irrevocably and unconditionally consents to the service of any
process, pleadings, notices or other papers in a manner permitted by the notice
provisions hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
D.           The Employee agrees that the Company may provide a copy of this
Agreement to any business or enterprise (i) which the Employee may directly or
indirectly own, manage, operate, finance, join, control or participate in the
ownership, management, operation, financing, or control of, or (ii) with which
he may be connected with as an officer, director, employee, partner, principal,
agent representative, consultant or otherwise, or in connection with which he
may use or permit his name to be used.  The Employee will provide the names and
addresses of any of such persons or entities as the Company may from time to
time reasonably request.


E.           In the event of any breach or violation of any of the restrictions
contained in subparagraph A. above, any time period therein specified shall
abate during the time of any violation thereof and that portion remaining at the
time of commencement of any violation shall not begin to run until such
violation has been fully and finally cured.


F.           If any commission, fee or other sum becomes payable to the
Employee, or any person or entity with which the Employee is affiliated in any
capacity, as a result of a violation by the Employee of any of the provisions of
Paragraph 11 or of subparagraph A. of this Paragraph 12, then, in addition to
any other legal and equitable remedies and/or contractual rights the Company may
have, the Employee agrees to pay or cause the person or entity with which he is
affiliated to account to the Company for and pay over to the Company any and all
commissions, fees, profits, remuneration or other financial benefits obtained in
connection with any such violation, and the Company may offset such amounts
against any monetary obligations of the Company may have to the Employee
hereunder or in connection with any other agreement between the Company and the
Employee.


G.           In the event of a breach or threatened breach by the Employee of
any of the provisions of Paragraphs 11 or 12, the Company shall be entitled to
seek injunctive relief and the Employee agrees that it shall not be a defense to
any request for such relief that the Company has an adequate remedy at
law.  Notwithstanding the foregoing, the Company shall have such other remedies
as may be appropriate under the circumstances, including, inter-alia, recovery
of damages occasioned by such breach, all of which shall be cumulative and not
exclusive.  The existence of any claim or cause of action of the Employee
against the Company whether predicated on this Agreement or otherwise shall not
constitute a defense to the enforcement by the Company of the covenants of
Paragraphs 11 and/or 12.  Each of the foregoing covenants shall be severable
from the others.


H.           It is the intent of the parties hereto that the covenants contained
in Paragraphs 11 and 12 hereof shall be enforced to the fullest extent
permissible under the laws and public policies of each jurisdiction in which
enforcement is sought (the Employee hereby acknowledging that said restrictions
are reasonably necessary for the protection of the Company).  Accordingly, it is
hereby agreed that if any of the provisions of Paragraphs 11 or 12 hereof shall
be adjudicated to be invalid or unenforceable for any reason whatsoever, said
provision shall be (only with respect to the operation thereof in the particular
jurisdiction in which such adjudication is made) construed by limiting and
reducing it so as to be enforceable to the extent permissible, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of said provision in any other jurisdiction.
 
 
 

--------------------------------------------------------------------------------

 
 
I.     If any provision contained in Paragraphs 11 or 12 hereof is found to be
unenforceable by reason of the extent, duration or scope thereof, or otherwise,
then the court making such determination shall have the right to reduce such
extent, duration, scope or other provision and in its reduced form any such
restriction shall thereafter be deemed by the parties hereto as a permitted
modification of this Agreement and be enforceable as contemplated hereby.


J.     Without prejudice to any other right or remedy which may be available to
the Company, to the maximum extent permitted by law, the Company shall have the
right to set-off against and deduct from any payments due from the Company to
the Employee (whether under this Agreement or otherwise) any loss or damage
suffered by the Company in the event of any breach by the Employee of any of his
covenants, agreements or obligations under this Agreement.


K.   For the purposes of Paragraph 12, subparagraph A, all references to
“Company” shall be deemed to include GSIS and its subsidiaries and affiliates
except for the first reference to “Company” in such subparagraph.
 
 
13.
 Termination.



           A.                This Agreement shall terminate as follows:


(i)  Immediately upon the death or Permanent Disability (hereinafter defined) of
the Employee.  Any base salary or other payments accrued or due to the Employee,
as of the date of such termination, shall remain due and payable and shall be
paid by the Company to the Employee or the Employee’s estate, as the case may
be, as soon as practicable thereafter, but no later than sixty (60) days from
the effective date of termination.  For purposes hereof, “Permanent Disability”
shall mean the inability of the Employee to perform his duties hereunder due to
mental or physical illness or other incapacity (as determined in good faith by a
physician mutually acceptable to the Company and the Employee) for a period of
more than 90 consecutive days (or more than 90 days during any 260 day
period).  During any period of disability prior to termination on account of
Permanent Disability, the Employee shall continue to be paid his base salary
under Paragraph 3 above and be provided with the benefits referred to in
Paragraph 7.B. above.  The Company will be entitled to deduct from all payments
to be made to the Employee during any disability period an amount equal to all
disability payments payable to the Employee from Workers’ Compensation, Social
Security and/or any disability insurance policies or programs maintained by the
Company, as the case may be.
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)  By the Company for “Cause” (defined below) immediately upon written notice
from the Company to the Employee (subject to any cure periods set forth herein).
For purposes hereof, the term “Cause” shall mean any of the following
events:    (a) Employee being convicted of or pleading guilty or no contest to a
felony in a court of law or any other crime or offense involving money or other
property of the Company; or (b) the refusal of Employee to follow the proper
written direction of the board of directors of Company (the “Board”), provided
that the foregoing refusal shall not be “Cause” if Employee in good faith
believes that such direction is illegal, unethical or immoral and promptly so
notifies the Board; or (c) substantial and continuing willful refusal by
Employee to perform the duties required of him hereunder (other than any such
failure resulting from incapacity due to physical or mental illness) after a
written demand for performance is delivered to Employee by the Board or its
chairman, specifically identifying  the manner in which it is believed that
Employee has substantially and continually refused to perform his duties
hereunder; or (d) a material breach by the Employee of a fiduciary duty or duty
of loyalty to the Company; or (e) the misappropriation of any asset or
opportunity of the Company by or on behalf of the Employee; or (f) the breach of
any representation or warranty made by Employee in Paragraph 5 B of this
Employment Agreement.  Except with respect to (a) above, Employee may only be
terminated if such breach is not cured within fifteen (15) days after written
notice from the Company to the Employee setting forth the breach; provided,
however, that the Employee shall not be entitled to such notice and opportunity
to cure more than two (2) times during any twelve (12) consecutive month period.
In the event that this Agreement is terminated by the Company for “Cause” or by
the Employee other than pursuant to subparagraph C below, then the Company shall
have no further obligations hereunder, except that the Employee’s Base Salary
and accrued but unpaid Minimum Bonus to which the Employee shall be entitled for
any periods prior to termination shall be prorated to the date of termination
and shall be paid to the Employee as well as any earned but unpaid Additional
Bonus (subject to any right of set-off in favor of the Company).


B.           If the Employee’s employment is terminated by Company without
Cause, the Employee will, subject to executing a waiver and release in a form
reasonably satisfactory to Company, receive an amount equal to his Base Salary
plus Minimum Bonus pursuant to Paragraph 3 B (i).  Such amount shall vary
depending upon when during the Term Employee’s employment was terminated and
shall be paid to Employee in equal installments for the following periods, paid
in the amounts and in accordance with Company’s then current payroll schedule as
follows:


(i)           If the termination occurs during the first twelve (12) months of
the Term, the period is the remainder of the first twenty-four (24) months of
the Term.  The total severance payment shall be the amount equal to two years
Base Salary and Minimum Bonus, minus Base Salary and Minimum Bonus amounts
already paid to Employee; or


(ii)           If the termination occurs on or after the end of the first twelve
(12) months and on or before the end of the first thirty-six (36) months of the
Term, the period shall be twelve (12) months.  The total severance payment shall
be the amount equal to twelve months of Base Salary and twelve months of Minimum
Bonus; or


(iii)           If the termination occurs after the first thirty-six (36) months
of the Term, the period shall be the remainder of the Term.  The total severance
payment shall be the amount of unpaid Base Salary and Minimum Bonus remaining
for the Term.
 
 
 

--------------------------------------------------------------------------------

 

 
C.   Employee shall be entitled to terminate this Agreement if there is a
material breach of this Agreement by Company which is not cured within fifteen
(15) business days of written notice of such breach to Company.  Employee shall
also be entitled to terminate this Agreemnt upon notice to Company within six
months after a Change in Conrtol has occurred and not be deemed to be in breach
of this Agreement. For purposes of this Agreement, the term “Change in Control”
shall mean (i) any “person” as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934 (“Act”) (other than Company, GSIS, any
trustee or other fiduciary holding securities under any employee benefit plan of
Company or GSIS, or any company owned, directly or indirectly, by the
stockholders of Company or GSIS or any of the current equity owners of GSIS),
becoming the “beneficial owner” (as defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of GSIS representing more than fifty
percent (50%) of the combined voting power of GSIS’s then outstanding
securities; or (ii) the equity owners of GSIS approving a merger or
consolidation of GSIS with any other corporation, other than a merger or
consolidation which would result in the voting securities of GSIS outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the combined voting power of the voting
securities of GSIS or such surviving entity outstanding immediately after such
merger or consolidation; provided, however, that a merger or consolidation
effected to implement a recapitalization of GSIS (or similar transaction) in
which no person acquires more than fifty percent (50%) of the combined voting
power of GSIS’s then outstanding securities shall not constitute a Change in
Control of GSIS. In the event of termination by Employee pursuant to this
Paragraph 13 C, Employee shall be paid as if his employment were terminated by
Company for Cause under Section 13 A (ii) above.



14.  Choice of Law/Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without reference to
principles of conflict of laws.  Employee agrees to and does hereby submit to
the exclusive jurisdiction before any state or federal court located in New York
County, New York in connection with any claims, disputes or disagreements
regarding this Agreement.


15.  Amendment or Alterations.  No amendment or alteration of the terms of this
Agreement shall be valid unless made in writing and signed by both the Company
and the Employee.


16.  Notices.  All notices and other communications hereunder shall be deemed to
have been given if in writing and sent by commercial overnight courier service
(e.g., Federal Express) or mailed certified or registered mail, postage prepaid,
return receipt requested, as follows, or to such other address as either party
may designate upon at least ten (10) days prior written notice:



A.           To the Company:


          Destination Software, Inc.
137 Hurffville Crosskeys Road
Sewell, NJ 08080
Attn. President
 
 
 

--------------------------------------------------------------------------------

 
 
With a copy to:


Green Screen Interactive Software, LLC
575 Broadway
New York, NY 10012
Attn.: General Counsel


B.           To the Employee:


David Rosenbaum
9435 Shawnee Run
Cincinnati, OH  45243
 
With a copy to:


Robert E. Brant, Esq.
Katz Teller Brant & Hild LPA
255 East Fifth Street, Suite 2400
Cincinnati, OH 45202


17.  Waiver of Breach.  No delay or omission by any party in exercising any
right, remedy or power hereunder or existing at law or in equity shall be
construed as a waiver thereof, and any such right, remedy or power may be
exercised by the party possessing the same from time to time and as often as may
be deemed expedient or necessary by such party in its sole discretion.


18.  Binding Effect.  All of the terms and provisions of this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the respective
heirs, executors, administrators, legal representatives, successors and assigns
of the parties hereto, except that the duties and responsibilities of the
Employee hereunder are of a personal nature and shall not be assignable or
delegable in whole or in part by Employee.


19.  Entire Agreement. This Agreement is intended to and shall supersede and
replace any and all prior agreements and understandings between the parties
hereto with respect to the employment of the Employee by Company.  This
Agreement constitutes the entire agreement among the parties with respect to the
matters herein provided, and no modification, amendment or waiver of any
provision hereof shall be effective unless in writing and signed by the parties
hereto.


20.  Survival. The provisions of Paragraphs 5B, 8, 11, 12, 20 and 21 shall
survive the expiration or termination of this Agreement for any reason
whatsoever.
 
 
 

--------------------------------------------------------------------------------

 
 
21.  Miscellaneous.


A.           The Employee agrees that the obligations of the Company hereunder
shall be limited to the Company only, and the Employee agrees that he shall not
bring any claim or suit against any director or shareholder of the Company or
any other person other than the Company for any breach or default by the Company
of its obligations hereunder.
 
B.           If any, provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement which can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction.


C.           No remedy conferred upon the Company by this Agreement is intended
to be exclusive of any other remedy, and each and every such remedy shall be
cumulative and shall be in addition to any other remedy given hereunder or now
or hereafter existing at law or in equity.


 
 

--------------------------------------------------------------------------------

 


D.           BOTH PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY ANCILLARY DOCUMENT
CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR ANY COURSE OF CONDUCT,
COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY
PARTY.  THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR THE COMPANY TO HIRE
EMPLOYEE.



 
ACCEPTED AND AGREED.
           
DESTINATION SOFTWARE, INC.
         
By:  /s/ Susan Kain
   
Name:  Susan Kain
   
Title:
President                                                                  
         
EMPLOYEE:
         
/s/ David Rosenbaum                                                       
   
David Rosenbaum

 
 
 

--------------------------------------------------------------------------------

 
 